Title: From Thomas Jefferson to William Branch Giles, 23 February 1806
From: Jefferson, Thomas
To: Giles, William Branch


                        
                            Dear Sir
                     
                            Washington Feb. 23. 06.
                        
                        We learnt here with real affliction the terrible calamity which happened to you. to our feelings for your
                            personal sufferings were added those for the public want of you here. from the importance of the matters before Congress,
                            & some unfortunate circumstances, your presence here would have been, & would still be of incalculable value to the
                            nation. as we naturally believe what we wish, the late information that you have got well enough to travel home,
                            encourages us to hope we shall still see you. Congress will only rise in all the month of May.   I have considered the
                            letter inclosed in yours. the Agents of the Navy have no commission from me. they are appointed by the Secretary by
                            letter; consequently I have nothing to do in either the appointment or removal, & they take place without my knolege.
                            this would make it peculiarly embarrassing for me to intemeddle in the present case. mr Smith is at present at Baltimore
                            under deep affliction on the recent loss of two out of three children. it is doubtful whether he will return during the
                            ensuring month; and indeed it has been doubted whether he will return at all. but seeing the difficulty of my taking any
                            part in the subject of the inclosed letter, I have thought it best to return it to you, in hopes you might be able to make
                            some other disposition of it which might answer the wishes of the writer, of whom I have always entertained the best
                            opinion & wished him well. hoping you will soon be well for your own sake & able to travel here for that of our
                            country, I salute you with affection & respect.
                        
                            Th: Jefferson
                     
                        
                    